Title: From Benjamin Franklin to Mary Hewson, 26[–27] January 1777
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Dear Polley
Paris, Jan. 26[–27]. 1777
I wrote a few Lines to you by Dr. B. and have since seen your Letter to Jona. by which I have the great Pleasure of learning that you and yours were well on the 17th.
What is become of my and your dear Dolly? Have you parted? for you mention nothing of her. I know your Friendship continues; but perhaps she is with one of her Brothers. How do they all do?
I have not yet receiv’d a Line from my dear old Friend your Mother. Pray tell me where she is, and how it is with her. Jonathan, who is now at Nantes, told me that she had a Lodging in Northumberland Court. I doubt her being comfortably accommodated there.
Is Miss Barwell a little more at rest; or as busy as ever? Is she well? And how fares it with our good Friends of the Henckel Family?
But principally I want to know how it is with you. I hear you have not yet quite settled with those People. I hope, however, that you have a sufficient Income, and live at your Ease; and that your Money is safe out of the Funds. Does my Godson remember anything of his Doctor Papa? I suppose not. Kiss the dear little Fellow for me, not forgetting the others. I long to see them and you.
What became of the Lottery Tickit I left with your good Mother, which was to produce the Diamond Earings for you? Did you get them? If not, Fortune has wrong’d you! For you ought to have had them. I am, my dear Friend, ever yours, with sincere Esteem and Affection.
If you write to me, direct for me thus A Monsr. Monsieur François, chez M. de Chaumont à Passy, près de Paris.

P.S. 27th Jany. They tell me that in writing to a Lady from Paris, one should always say something about the Fashions. Temple observes them more than I do. He took Notice that at the Ball in Nantes, there were no Heads less than 5, and a few were 7 Lengths of the Face, above the Top of the Forehead. You know that those who have practis’d Drawing, as he has, attend more to Proportions, than People in common do. Yesterday we din’d at the Duke de Rochefocault’s, where there were three Dutchesses and a Countess, and no Head higher than a Face and a half. So it seems the farther from Court the more extravagant the Mode.

 
Notation: Paris Jan 26. 77
